Citation Nr: 0606465	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  03-27 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for shrapnel fragment 
wound (SFW) residuals, left hip, injury to Muscle Groups XVII 
and XVIII, currently evaluated as 20 percent disabling.

2.  Entitlement to a rating in excess of 10 percent for SFW 
residuals, left groin, injury to Muscle Group XIX.

3.  Entitlement to a compensable rating for SFW scar 
residuals, right thigh.

4.  Entitlement to a compensable rating for SFW residuals, 
right mid foot.

5.  Entitlement to a compensable rating for SFW residuals, 
left deltoid region.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. SNYDER, Associate Counsel


INTRODUCTION

The veteran had active service from March 1969 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A May 2002 rating decision denied an 
increase and continued the 20 percent evaluation for the 
injury to Muscle Groups XVII and XVIII, granted a compensable 
evaluation of 10 percent for the injury to Muscle Group XIX, 
and continued the noncompensable evaluations for the 
residuals of the right thigh, right mid-foot, and left 
deltoid region.  

The issues of entitlement to increased ratings for injuries 
to Muscle Groups XVII and XVIII, and to Muscle Group XIX, and 
the scar of the right mid foot are addressed in the REMAND 
portion of the document below and are REMANDED to the RO via 
the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The SFW scar residuals, right thigh and left deltoid area 
do not manifest any active symptomatology.


CONCLUSIONS OF LAW

1.  The requirements for a compensable rating for scar 
residual, right thigh, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, 
Diagnostic Code 7805 (2005).

2.  Entitlement to a compensable rating for scar residual, 
left deltoid region, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, 
Diagnostic Code 7805 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2005) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in an April 2002 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claims for increase, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence relevant to the claim.

The veteran was also provided with a copy of the appealed 
rating decision, as well as the August 2003 statement of the 
case (SOC).  These documents provided him with notice of the 
law and governing regulations, as well as the reasons for the 
determinations made regarding his claim.  By way of these 
documents, he also was specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  
Additionally, the SOC included a summary of the relevant VCAA 
regulatory provisions of 38 C.F.R. § 3.159.  Therefore, the 
Board finds that the veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify, and no prejudice to the veteran exists by 
deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post-service medical 
records and examination reports.  Under the circumstances in 
this case, the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim poses no 
risk of prejudice to the veteran.  See Mayfield, supra; Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(VCAA does not require remand where VA thoroughly discussed 
factual determinations leading to conclusion and evidence of 
record provides plausible basis for factual conclusions, and 
where development of the evidence was as complete as was 
necessary for a fair adjudication of the claims).


Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Historically, in January 1970, the veteran sustained multiple 
wounds from shrapnel while engaged in combat in Vietnam.  A 
May 1971 rating decision granted service connection for the 
fragment wounds to the right thigh, right mid foot and left 
deltoid region, all evaluated as noncompensable under 
Diagnostic Code 7805.  His current application for an 
increase was received by the RO in April 2002.

The rating criteria for skin disorders were changed 
effective in August 2002.  When the regulations concerning 
entitlement to a higher rating are changed during the course 
of an appeal, the veteran may be entitled to resolution of 
his claim under the criteria that are to his advantage.  The 
old rating criteria may be applied throughout the period of 
the appeal, if they are more favorable to the veteran.  New 
rating criteria, however, may be applied only from the 
effective date of the change forward, unless the regulatory 
change specifically permits retroactive application.  
38 U.S.C.A. § 5110(g); VA O.G.C. Prec. Op. No. 7-2003 (Nov. 
19, 2003); VA O.G.C. Prec. Op. No. 3-2000 (April 10, 2000).

The Board notes that the SOC only reflects the current 
criteria for rating skin disorders.  The Board finds, 
however, that the veteran was not prejudiced by this 
oversight, as the rating for a painful or unstable scar is 
the same under both criteria.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7803 and 7804 (in effect prior to July 30, 
2002), Diagnostic Code 7804 (2005).  Thus, the Board finds 
that the veteran is not prejudiced by review of these issues 
on the appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the rating criteria in effect prior to August 30, 2002 
a poorly nourished superficial scar, with repeated 
ulcerations warranted a 10 percent rating.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803 (2001).  Under the revised 
criteria a 10 percent rating is warranted for a superficial 
unstable scar.  38 C.F.R. § 4.118, Diagnostic Code 7803 
(2005).  An unstable scar is one where, for any reason, there 
is frequent loss of covering of skin over the scar.  

A superficial scar that is tender and painful on objective 
demonstration warranted a 10 percent rating under the old 
criteria.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2001).  
Under the revised criteria, a superficial scar painful on 
examination warrants an evaluation of 10 percent.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2005).  

A superficial scar is one not associated with underlying 
soft tissue damage.  Id., Note (2).

Other scars were rated based on limitation of function of 
the part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2001 & 2005).

The Board finds that the veteran's scars do not more nearly 
approximate an evaluation of 10 percent for the veteran's 
right thigh and left deltoid area.  The May 2002 examination 
report reflects that no scars were visible on the right 
thigh and left deltoid area, and the April 2003 examination 
report reflects no findings of active symptomatology related 
to these areas.  Thus, a compensable rating for these 
disorders under the old or new criteria are not warranted.

As a final matter, the Board acknowledges the 
representative's contention that the examinations were 
inadequate because the claims file was not reviewed.  With 
respect to the scar issues, the Board finds that the 
consideration of the veteran's history by the examiner, as 
well as the examination findings, do not require remand for 
review of the claims file.  Specifically, none of the scars 
at issue were tender, painful, unstable, or caused 
limitation of function.  Review of the claims file will not 
change the current lack of symptoms noted on examination and 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant).

The Board has considered the doctrine of reasonable doubt 
and finds that the scars of the right hip, left deltoid 
region and right foot do not more nearly approximate the 
criteria for a compensable rating.  Thus, the claim for an 
increased rating for these conditions is denied. 


ORDER

Entitlement to a compensable rating for SFW scar residual, 
right thigh, is denied.

Entitlement to a compensable rating for SFW scar residual, 
left deltoid region, is denied.


REMAND

The veteran's representative has argued that the examination 
reports are inadequate because the examiners did not have the 
benefit of the veteran's claims file for review.  The 
representative further argues that the length of time since 
the last examination (almost 4 years) warrants a new 
examination.  

In light of the complexity of SFW and muscle injuries, as 
well as the veteran's complaints of pain, the Board agrees 
that a new examination is necessary.  See Caffrey v. Brown, 
6 Vet. App. 377, 381 (1995) (VA was required to afford a 
contemporaneous medical examination where examination report 
was approximately two years old); see also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  The Board further 
notes that the veteran has complained of neurological 
symptoms, although the April 2003 examiner noted a history 
of ideopathic peripheral neuropathy as well as a history of 
Guillain Barre syndrome.  The May 2002 examiner noted that 
the veteran likely had nerve injury with the wounds, but 
such is not supported by the service medical records which 
specifically noted no nerve or artery involvement.  With 
respect to the right mid foot scar, during the May 2002 
examination, the examiner noted the veteran's complaints of 
numbness and tingling in the foot.  

Thus, review of the claims file is necessary upon 
reexamination to accurately assess the symptomatology related 
to the shrapnel wounds.  



Accordingly, the case is REMANDED for the following:

1.  The veteran should be afforded a VA 
muscle examination to determine the 
current symptomatology, and severity 
thereof, for his SFW residuals of Muscle 
Groups XVII and XVIII, his SFW residuals 
of Muscle Group XIX, and his right mid 
foot scar.  All indicated tests should be 
conducted.  The examiner should describe 
the symptomatology in detail.  The claims 
folder should be made available to the 
examiner as part of the examination.  The 
examiner(s) should specifically comment 
whether any peripheral nerve 
symptomatology manifested is related to 
the in-service injuries, or are related 
to other conditions such as idiopathic 
peripheral neuropathy or Guillain Barre 
syndrome. 

2.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the SOC in light of all 
the other evidence of record.  To the 
extent that any benefit sought on appeal 
remains denied, the RO should issue the 
veteran a supplemental SOC and, if all 
is in order, return the case to the 
Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


